DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
37 C.F.R. 1.84   Standards for drawings
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
(q) Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section.
(r) Arrows. Arrows may be used at the ends of lines, provided that their meaning is clear, as follows:
(1) On a lead line, a freestanding arrow to indicate the entire section towards which it points;
(2) On a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or
(3) To show the direction of movement.

2.	The drawings (filed 03/20/2019 and 04/09/2019) are objected to as failing to comply with 37 CFR 1.84 because:  
Figs. 1, 4, and 7, all contain reference numeral “10” invention (paragraph [0080]) pointing to different elements/systems.  The same reference character cannot be used to designate different parts; see 37 CFR 1.84(p)(4).  Reference numeral “10” is redundant and should be deleted from the drawings and the specification. 
Figs. 1 contains reference numerals “10”, “18”, and “20”, each with arrow pointing to the same element/system.  Note that the same element must be designated by the same reference numeral; see 37 CFR 1.84(p)(4) and (r).  
In Fig. 2, both reference characters “48” strut groove and “41” rear end with arrow point to the same element/area.  See 37 CFR 1.84(p)(4) and (r).  
In Fig. 3, there are two reference characters “44” outer apex, both of which incorrectly point to the entire strut.  See 37 CFR 1.84(r) - improper use of arrows.  
In Fig. 4, there are two reference characters “24” buccal wall; the reference character “24” with the arrow (near 26 and 25) incorrectly points to the lingual wall.
In Specification paragraph [0090] reference numeral “50” has been used to designate both “the bone foundation guide” and “the dental implant surgical guide”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 21-22, 25-26, 28-29, 32-36, and 41-43, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Groscurth et al. (2017/0112592).  Note that Groscurth et al. has the filing date of 01/07/2016 from provisional application No. 62/276083, which pre-dates the priority date of 03/05/2016 of the instant application. 
Regarding claim 21, Groscurth et al. discloses a kit (Figs. 2-5, 8, 20A-20F), comprising: (a) a bone foundation guide 200 configured to engage an alveolar ridge 101 of a patient (Fig. 12; paragraphs 91, 109, 151); and (b) a prosthetic 500 configured to removably couple with the bone foundation guide (paragraphs 103).  
The bone foundation guide 200 is shown having an arcuate configuration configured to complement a first alveolar ridge of a patient (Fig. 12; paragraphs 91, 109, 151).  The bond foundation guide 200 (see Fig. 8) comprises: a first surface 207 configured to face away from the first alveolar ridge when the bone foundation guide is secured to the first alveolar ridge, (ii) a second surface (top surface) positioned adjacent to the first surface 207, (iii) a third surface 202a positioned adjacent to the second surface and opposite to the first surface 207, the third surface being configured to face toward the first alveolar ridge when the bone foundation guide is secured to the first alveolar ridge, and (iv) a plurality of openings extending from the first surface to the third surface, the openings being configured to receive fasteners to secure the bone foundation guide to the first alveolar ridge.  See Figs. 8 and 12 showing an opening (near 202a in Fig. 8) extending from the first surface to the third surface, the openings being configured to receive fasteners to secure the bone foundation guide to the alveolar ridge of the patient.  
The prosthetic 500 (Figs. 5 and18A) is shown comprising:  a first portion (bottom undersurface thereof) configured to engage the second surface of the bone foundation guide to thereby enable the prosthesis to be mounted to the bone foundation guide (Fig. 5); a second portion configured to face a second alveolar ridge patient when the prosthesis is mounted to the bone foundation guide and the bone foundation guide is secured to the first alveolar ridge (Fig. 5; paragraph 103 - “denture appliance 500 attached to the base frame.. to verify the position… with patient’s bite”); and -2-Serial No. 16/359,089 a space (undersurface thereof) configured to receive bone of first alveolar ridge when the prosthesis is mounted to the bone foundation guide and the bone foundation guide is secured to the first alveolar ridge.  That is, the bone foundation guide 200 has cutout openings, which allows for bone to be received at the undersurface space of the prosthesis 500 when mounted thereon the bone foundation guide 200 that is mounted on the alveolar ridge (Figs. 4D and 5). 
As to claim 22, the second (top) surface of the bone foundation guide 200 is configured to face toward the second (opposite) alveolar ridge  when the bone foundation guide is secured to the first alveolar ridge (Figs. 8 and 12).  
As to claims 25-26, Fig. 16B-1 shows the prosthesis 500 having at least one strut 1102 extending between the second portion (artificial teeth) and the bone foundation guide 200; wherein the second portion comprising a replication of one or more teeth. 
As to claims 28-29, the prosthesis 500 is shown having a tab 452 indexed to the base frame 200a (Fig. 16B-1 paragraph 134).  
As to claims 32-33, the bone foundation guide 200 is shown having a buccal wall 207 and lingual wall 206 for positioning on the buccal side and the lingual side of the alveolar ridge, respectively (Fig. 8). 
As to claim 34-35, Groscurth et al. further discloses a surgical guide 400 configured to fit on the bone foundation guide’s second/top surface, the surgical guide deining one or more apertures 309 corresponding to implant sites (Fig. 9, paragraphs 102, 151).  
As to claim 36, the third surface 202 is parallel with the first surface 207 and the second/top surface is perpendicular thereto (Fig. 8).  
As to claim 41, the second portion (artificial teeth) of the prosthesis 500 is configured to engage the second alveolar ridge of the patient (Fig. 5; paragraph 103 - “denture appliance 500 attached to the base frame… to verify the position… with patient’s bite”).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 23-24 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al. in view of  Fisker et al. (2017/0209235).  
Groscurth et al. Figs. 8 and 12 shows the bone foundation guide 200 having an opening (near 202a in Fig. 8) extending from the first surface to the third surface;  Groscurth et al. also discloses securing the bone foundation guide 200 to the alveolar ridge with suitable fasteners such as screw and pins (paragraph 92, 98-99, 139).  However, Groscurth et al. is silent to the prosthesis 500 having at least one opening configured to align with a corresponding opening of the bone foundation guide to receive a fastener.  Fisker et al. discloses a guide 2 configured to complement the alveolar ridge, and a prosthesis 4 mounted thereon the guide 2; wherein the guide 2 and prosthesis have corresponding aligned openings 15, 15’, 16, 16’, 17, 17’, configured to receive fasteners (Fig. 1; paragraph 76). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth et al. by including such corresponding openings in the bone foundation guide and the prosthesis for receiving fasteners as a suitable alternative attachment mechanism to secure the bone foundation guide and the prosthesis to the alveolar ridge as taught by Fisker et al. 

7.	Claims 27 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al. in view of Haber (2011/0111364). 
Groscurth et al. discloses the invention substantially as claimed except for the prosthesis having the space being configured to enable visualization of bone of the alveolar ridge.  
Haber discloses a prosthetic drill guide 500 comprising an arched portion having replication of dentitions 502 and space 513 configure to receive bone with a cutout window 514 configured to enable visualization 514 of bone of the alveolar ridge (Fig. 5; paragraphs 8 and 68).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth et al.’s prosthesis to have such cutout window at the space receiving bone in order to enable visualization of bone of the alveolar ridge as taught by Haber in order to provide for visual inspection, cleaning, etc., of the bone. 

Response to Arguments
8.	Applicant’s arguments regarding the previously cited reference Harrison have been fully considered and are persuasive.  The ground(s) of rejection under Harrison has been withdrawn. 
Applicant’s arguments regarding the ground(s) of rejection under Harrison have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Groscurth, Fisker, and Haber, as detailed above.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/
Examiner, Art Unit 3772